DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 and 04/23/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbach et al (5,312,634) in view of Kornacki (5,925,390)
As to claim 1, Griesbach discloses a kit comprising (Figure 7) a first container (11) having a first container volume; a second container (12) having a second container volume, the second container and the first container configured to selectively mate to enclose the first container volume and the second container volume (Figure 1 and Figure 2 showing that the compartments (11 and 12) are folded at the hinged line (16) and selectively mate by 17, such as pressure sensitive tab, column 6, lines 60-61) ; a first dry food ration of a first dry food ration volume (cracker 11a); a second food ration (13a, 14a) of a second food ration volume; a first containment structure (40a) disposed in the first container and selectively forming an air-tight volume for maintaining the first dry food ration in the first container such that the first dry food ration contacts the first container and the first containment structure (column 5, lines 6-29 teaches that the film 40 attached to the flange of the upper part 11 and forming an air-tight compartment and the dry food 11a touches the container and the film 40a), wherein the first dry food ration volume is less than the first container volume (as shown in Figure 1 and 2, the dry food 11a place within the first container and less than the first container volume); and a second containment structure (40b) disposed in the second container and selectively forming an air-tight volume for maintaining the second food ration in the second container such that the second food ration contacts the second container and the second containment structure (column 5, lines 6-29 teaches that the film 40 attached to the flange of the lower part 12 and forming an air-tight compartment and the food 13a, 14a  touches the container and the film 40b, the food product contact the container and film when shaking the product around), wherein the second dry food ration volume is less than the second container volume (as shown in Figure 1 and 2, the dry food 13a, 14a  place within the second container and less than the second container volume).  However, Griesbach does not disclose the second food is a dry food.  Kornacki discloses a tray (10) comprises multiple compartments (A, B, C) and each of the compartment can be place with moist food or dry food (column 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food store within the second compartment of Griesbach with dry food as taught by Kornacki in order to preserve the food longer if the food being dry food and store within the compartment.
Claims 2-9, 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbach et al (5,312,634) in view of Kornacki (5,925,390), further in view of Willcocks et al (2009/0047394).
As to claims 2-5, Griesback as modified further discloses the first and second container has an interior surface and the first containment structure has an interior surface when forming the air-tight volume, the first and second has a flange (30a,, 30b, 31a, 31b, 32a, 32b, 33a, 33b), wherein the first and second containment structure (40a, 40b) attached to the flange when selectively forming the air-tight volume of the first and second container.  However, Griesback as modified does not disclose the first and second containment structure is attached to at least a portion of the interior surface and the flange portion when selectively forming the air-tight volume and wherein the first dry food ration contacts the interior surface of the of the first container interior surface and the interior surface of the first containment structure at the same time and the second  dry food ration contacts the interior surface of the of the second container interior surface and the interior surface of the second containment structure at the same time.  Nevertheless, Willcocks discloses a vacuum packed pet food with a container portion (14, Figure 1C) comprises a flange portion (18) interior surface (Figure 2C), food portion (pet food 9) and retaining film (30), the retaining film (30) is attached to the flange portion of the container portion and upon vacuuming the package, the retaining film also attached to the inner surface of the container which the pet food contain within the container portion touches the inner surface of the retaining film (30) and the inner surface of the container portion (Figure 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering film (40a and 40b) of Griesbach  with film stretchable under vacuum which directly contact food store within the container portion and interior surface of the retaining film as taught by Willcocks which by removal of the air between the container and the retaining film and leave only the food store within the container in order to provide additional shelf life of the product store within the container.
As to claim 6 and 7, Griesbach as modified further discloses the first containment structure (40a) comprises a non-permeable material formed from a polymeric composition comprising one or more of polypropylene, polypropene (Griesbach column 5, lines 1-5 and also Willcock further discloses in [0046] discloses the package overall made with polypropylene or polymer), the first containment structure compressively fit/secured under tension (since the food product is under vacuum, the containment structure are both under tension and compressively fit onto the respective container)  within the first container for maintaining the selectively formed air-tight volumes.  
As to claim 8,  Griesbach as modified further discloses the first dry food ration is under compression between the first container and the first containment structure when the first containment structure is selectively forming the air-tight volume (since all the air being remove between the containment film and the container structure, the containment film compressed the product for tighter packing).
As to claim 9, Griesbach as modified further discloses the first containment structure partitions the first container volume into the air-tight volume occupied by the first dry food ration volume and a first unoccupied volume of the first container volume that is not occupied by the first dry food volume, wherein the first containment structure has an interior surface and an exterior surface opposing the interior surface, wherein the interior surface of the first containment structure defines the air-tight volume of the first container and the exterior surface of the first containment structure defines the first unoccupied volume of the first container volume (as shown in Figure 1C).  
As to claim 11, Griesbach discloses a kit comprising (Figure 7) a first container (11) having a first container volume; a second container (12) having a second container volume, the second container and the first container configured to selectively mate to enclose the first container volume and the second container volume (Figure 1 and Figure 2 showing that the compartments (11 and 12) are folded at the hinged line (16) and selectively mate by 17, such as pressure sensitive tab, column 6, lines 60-61) ; a first dry food ration of a first dry food ration volume (cracker 11a); a second food ration (13a, 14a) of a second food ration volume; a first containment structure (40a) disposed in the first container and selectively forming an air-tight volume for maintaining the first dry food ration in the first container such that the first dry food ration contacts the first container and the first containment structure (column 5, lines 6-29 teaches that the film 40 attached to the flange of the upper part 11 and forming an air-tight compartment and the dry food 11a touches the container and the film 40a), wherein the first dry food ration volume is less than the first container volume (as shown in Figure 1 and 2, the dry food 11a place within the first container and less than the first container volume); and a second containment structure (40b) disposed in the second container and selectively forming an air-tight volume for maintaining the second food ration in the second container such that the second food ration contacts the second container and the second containment structure (column 5, lines 6-29 teaches that the film 40 attached to the flange of the lower part 12 and forming an air-tight compartment and the food 13a, 14a  touches the container and the film 40b, the food product contact the container and film when shaking the product around), wherein the second dry food ration volume is less than the second container volume (as shown in Figure 1 and 2, the dry food 13a, 14a  place within the second container and less than the second container volume).  However, Griesbach does not disclose the second food is a dry food.  Kornacki discloses a tray (10) comprises multiple compartments (A, B, C) and each of the compartment can be place with moist food or dry food (column 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food store within the second compartment of Griesbach with dry food as taught by Kornacki in order to preserve the food longer if the food being dry food and store within the compartment.
Griesback as modified further discloses the first and second container has an interior surface and the first containment structure has an interior surface when forming the air-tight volume, the first and second has a flange (30a,, 30b, 31a, 31b, 32a, 32b, 33a, 33b), wherein the first and second containment structure (40a, 40b) attached to the flange when selectively forming the air-tight volume of the first and second container.  However, Griesback as modified does not disclose the first and second containment structure is attached to at least a portion of the interior surface and the flange portion when selectively forming the air-tight volume and wherein the first dry food ration contacts the interior surface of the of the first container interior surface and the interior surface of the first containment structure at the same time and the second  dry food ration contacts the interior surface of the of the second container interior surface and the interior surface of the second containment structure at the same time.  Nevertheless, Willcocks discloses a vacuum packed pet food with a container portion (14, Figure 1C) comprises a flange portion (18) interior surface (Figure 2C), food portion (pet food 9) and retaining film (30), the retaining film (30) is attached to the flange portion of the container portion and upon vacuuming the package, the retaining film also attached to the inner surface of the container which the pet food contain within the container portion touches the inner surface of the retaining film (30) and the inner surface of the container portion (Figure 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering film (40a and 40b) of Griesbach  with film stretchable under vacuum which directly contact food store within the container portion and interior surface of the retaining film as taught by Willcocks which by removal of the air between the container and the retaining film and leave only the food store within the container in order to provide additional shelf life of the product store within the container.
As to claim 12, Griesbach as modified does not disclose the first dry food ration and the second dry food ration, together, comprise approximately 3000 calories and 10 to 50 grams of protein.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combine food within the package of Griesbach so first dry food ration and the second dry food ration, together, comprise approximately 3000 calories and 10 to 50 grams of protein because the selection of the specific content with calories and protein as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific content as claimed solves any particular problem or yields any unexpected results.  
As to claim 14,  Griesbach as modified further discloses the first dry food ration is under compression between the first container and the first containment structure when the first containment structure is selectively forming the air-tight volume (since all the air being remove between the containment film and the container structure, the containment film compressed the product for tighter packing) and the second dry food ration is under compression between the first container and the first containment structure when the second containment structure is selectively forming the air-tight volume (since all the air being remove between the containment film and the container structure, the containment film compressed the product for tighter packing).
As to claim 15, Griesbach as modified further discloses the first containment structure partitions the first container volume into the air-tight volume occupied by the first dry food ration volume and a first unoccupied volume of the first container volume that is not occupied by the first dry food volume, the second containment structure partitions the second container volume into the air-tight volume occupied by the second dry food ration volume and a second unoccupied volume of the second container volume that is not occupied by the second dry food volume (Griesbach teaches the first and second container and as modified each of the container with retaining film as taught by Willcocks as shown in Figure 1C).  
As to claim 16, Griesbach as modified further discloses the interior surface of the first containment structure (40a) defines the air-tight volume of the first container and the exterior surface of the first containment structure defines the first unoccupied volume of the firstPage 6 of 11Application No. 16/704,103Attorney Docket No.: 41438.294617Response Filed May 17, 2022 Reply to Office Action of: April 15, 2022container volume (as modified by the retaining film as taught by Willcocks and shown in Figure 1C), and wherein the interior surface of the second containment structure defines the air-tight volume of the second container and the exterior surface of the second containment structure defines the second unoccupied volume of the second container volume.  
As to claims 18-19, Griesbach as modified further discloses the first unoccupied volume of the first container volume is less than the air-tight volume of the first container volume, and wherein the second unoccupied volume of the second container volume is less than the air-tight volume of the second container volume (Greisbach as modified by Willcocks of Figure 1C teaches that the food product of Greisbach occupied greater interior spaces within the compartments and as modified by air-tight vacuum retaining film of Willcocks, the unoccupied volume would be less than air-tight volume).  However, Grieshach as modified does not disclose the first unoccupied volume of the first container volume is greater than the air-tight volume of the first container volume, and wherein the second unoccupied volume of the second container volume is less than the air-tight volume of the second container volume.  Willcocks further shows in Figure 1C which the unoccupied volume is roughly the same as the air-tight volume.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify food portion within the package of Grieshach as modified so the first unoccupied volume of the first container volume is greater than the air-tight volume of the first container volume, and wherein the second unoccupied volume of the second container volume is less than the air-tight volume of the second container volume because the selection of the specific size such as as disclosed by Grieshach as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific portion claimed solves any particular problem or yields any unexpected results.
Claims 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbach et al (5,312,634), Kornacki (5,925,390), Willcocks et al (2009/0047394), further in view of Hojnacki et al (5,183,159)
As to claims 13 and 17, Griesbach as modified further the first container and the second container selectively mate to enclose the first container volume and the second container volume, but does not  disclose one or more items are position and compressed between the first and second containment structures when in the enclosed configuration or one or more item stored at least partially within the first unoccupied volume of the first container volume and the second unoccupied volume of the second container when in the enclosed configuration. Nevertheless, Hojnacki discloses a package with top and bottom container (16), each of the top and bottom container comprises first and second containment structure (18), a product (24) is placed between the first and second containment structure (Figure 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Griesbach with additional items store between two retaining film as taught by Hojnacki in order to provide additional items to placed between empty space to maximize the utility of the package. 
As to claim 20, Griesbach discloses a kit comprising (Figure 7) a first container (11) having a first container volume; a second container (12) having a second container volume, the second container and the first container configured to selectively mate to enclose the first container volume and the second container volume (Figure 1 and Figure 2 showing that the compartments (11 and 12) are folded at the hinged line (16) and selectively mate by 17, such as pressure sensitive tab, column 6, lines 60-61) ; a first dry food ration of a first dry food ration volume (cracker 11a); a second food ration (13a, 14a) of a second food ration volume; a first containment structure (40a) disposed in the first container and selectively forming an air-tight volume for maintaining the first dry food ration in the first container such that the first dry food ration contacts the first container and the first containment structure (column 5, lines 6-29 teaches that the film 40 attached to the flange of the upper part 11 and forming an air-tight compartment and the dry food 11a touches the container and the film 40a), wherein the first dry food ration volume is less than the first container volume (as shown in Figure 1 and 2, the dry food 11a place within the first container and less than the first container volume); and a second containment structure (40b) disposed in the second container and selectively forming an air-tight volume for maintaining the second food ration in the second container such that the second food ration contacts the second container and the second containment structure (column 5, lines 6-29 teaches that the film 40 attached to the flange of the lower part 12 and forming an air-tight compartment and the food 13a, 14a  touches the container and the film 40b, the food product contact the container and film when shaking the product around), wherein the second dry food ration volume is less than the second container volume (as shown in Figure 1 and 2, the dry food 13a, 14a  place within the second container and less than the second container volume).  However, Griesbach does not disclose the second food is a dry food.  Kornacki discloses a tray (10) comprises multiple compartments (A, B, C) and each of the compartment can be place with moist food or dry food (column 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food store within the second compartment of Griesbach with dry food as taught by Kornacki in order to preserve the food longer if the food being dry food and store within the compartment.
Griesback as modified further discloses the first and second container has an interior surface and the first containment structure has an interior surface when forming the air-tight volume, the first and second has a flange (30a,, 30b, 31a, 31b, 32a, 32b, 33a, 33b), wherein the first and second containment structure (40a, 40b) attached to the flange when selectively forming the air-tight volume of the first and second container.  However, Griesback as modified does not disclose the first and second containment structure is attached to at least a portion of the interior surface of the first and second container and the first containment structure partition the first container volume into the air-tight volume occupied by the first dry food ration volume and a first unoccupied volume of the first container and the first unoccupied volume of the first container volume is less than the air-tight volume of the first container volume.
 Nevertheless, Willcocks discloses a vacuum packed pet food with a container portion (14, Figure 1C) comprises a flange portion (18) interior surface (Figure 2C), food portion (pet food 9) and retaining film (30), the retaining film (30) is attached to the flange portion of the container portion and upon vacuuming the package, the retaining film also attached to the inner surface of the container which the pet food contain within the container portion touches the inner surface of the retaining film (30) and the inner surface of the container portion (Figure 1C) and first containment structure partition the first container volume into the air-tight volume occupied by the first dry food ration volume and a first unoccupied volume of the first container and the first unoccupied volume of the first container volume is less than the air-tight volume of the first container volume (Figure 1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering film (40a and 40b) of Griesbach  with film stretchable under vacuum which directly contact food store within the container portion and interior surface of the retaining film as taught by Willcocks which by removal of the air between the container and the retaining film and leave only the food store within the container in order to provide additional shelf life of the product store within the container.




Griesbach as modified further the first container and the second container selectively mate to enclose the first container volume and the second container volume, but does not  disclose one or more items are position and compressed between the first and second containment structures when in the enclosed configuration or one or more item stored at least partially within the first unoccupied volume of the first container volume and the second unoccupied volume of the second container when in the enclosed configuration. Nevertheless, Hojnacki discloses a package with top and bottom container (16), each of the top and bottom container comprises first and second containment structure (18), a product (24) is placed between the first and second containment structure (Figure 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Griesbach with additional items store between two retaining film as taught by Hojnacki in order to provide additional items to placed between empty space to maximize the utility of the package. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736